 1 Jason M. Torf (pro hac vice pending)
   John C. Cannizzaro (pro hac vice pending)
 2 ICE MILLER LLP
 3 200 W. Madison Street, Suite 3500
   Chicago, IL 60606-3417
 4 Telephone:    (312) 726-6244
   Facsimile:    (312) 726-6214
 5 Email:        Jason.Torf@icemiller.com
 6
     Counsel for Gordon Food Service Inc.
 7
                        IN THE UNITED STATES BANKRUPTCY COURT
 8                                DISTRICT OF ARIZONA
 9
     In re:                                             Chapter 11
10
     ARCTIC CATERING, INC.,                             Case No. 2:18-bk-13118-EPB
11
12            Debtor.                                   NOTICE OF HEARING

13                                                      Hearing Date: Tuesday, March 12, 2019
                                                        Hearing Time: 10:00 a.m.
14                                                      Place: U.S. Bankruptcy Court
                                                               Courtroom 703
15
                                                               230 N. 1st Avenue
16                                                             Phoenix, AZ 85003

17
   NOTICE IS HEREBY GIVEN that a hearing will be held on Tuesday, March 12, 2019 at
18
   10:00 a.m., in Courtroom 703 at the United States Bankruptcy Court, 230 N. 1st Avenue,
19 Phoenix, AZ 85003 (the “Hearing”) to consider the APPLICATION OF GORDON FOOD
   SERVICE INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIM
20 UNDER 11 U.S.C. § 503(b)(9) (Doc. No. 134) (the “Application”). Gordon Food Service Inc.
   seeks the allowance of an administrative claim in the amount of $18,986.14 pursuant to 11
21
   U.S.C. § 503(b)(9).
22
   Any objection or opposition to the Application must be filed with the court no later than 14 days
23 from the date of service of this notice. A copy of same must be served on Gordon Food
   Service’s counsel at the address set forth herein. The Court may vacate the hearing and grant the
24 requested relief if no timely objection is filed and served.
25
   Pleadings are available for review at the Clerk’s office, U.S. Bankruptcy Court, 230 N. 1st
26 Avenue, Phoenix, AZ 85003 and/or may be inspected by any party in interest by accessing the
   United States Bankruptcy Court for the District of Arizona Document Filing System at
27 http://ecf.azb.uscourts.gov or a copy may be obtained by request from Ice Miller LLP from the
   information appearing upon this pleading.
28




     Case 2:18-bk-13118-EPB      Doc 135 Filed 02/15/19 Entered 02/15/19 14:37:24              Desc
                                  Main Document    Page 1 of 3
 1 Dated: February 15, 2019              Respectfully submitted,

 2                                       /s/ Jason M. Torf
                                         Jason M. Torf (pro hac vice pending)
 3                                       John C. Cannizzaro (pro hac vice pending)
 4                                       ICE MILLER LLP
                                         200 W. Madison Street, Suite 3500
 5                                       Chicago, IL 60606-3417
                                         Telephone: (312) 726-6244
 6                                       Facsimile: (312) 726-6214
                                         Email:       Jason.Torf@icemiller.com
 7
 8                                       Counsel for Gordon Food Service Inc.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                            2

     Case 2:18-bk-13118-EPB   Doc 135 Filed 02/15/19 Entered 02/15/19 14:37:24       Desc
                               Main Document    Page 2 of 3
 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on the 15th day of February, 2019, I caused a copy of the foregoing
   Notice of Hearing on Application of Gordon Food Service Inc. for Allowance and Payment of
 3
   Administrative Claim under 11 U.S.C. § 503(b)(9) to be served by electronic means through the
 4 Court’s ECF system to all parties receiving electronic notice in this case, and upon the following
   parties who have requested service in this case by U.S. Mail:
 5
           LAURENCE W GOLDBERG
 6         4135 MENDENHALL OAKS PARKWAY SUITE 140
           HIGH POINT, NC 27265
 7
 8         SCOTT P VAUHGN
           MCGUIRE WOODS LLP
 9         201 NORTH TRYON STREET, SUITE 3000
           CHARLOTTE, NC 28202
10
11
12                                              /s/ Jason M. Torf
13                                              Jason M. Torf (pro hac vice pending)

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                   3

     Case 2:18-bk-13118-EPB      Doc 135 Filed 02/15/19 Entered 02/15/19 14:37:24               Desc
                                  Main Document    Page 3 of 3
